—Appeal by the defendant from two judgments of the County Court, Putnam County (Braatz, J.), both rendered July 11, 1997, convicting him of murder in the second degree and rape in the first degree under Indictment No. 39/96, upon a jury verdict, and criminal possession of a controlled substance in the second degree, under Indictment No. 35/96, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s claim that the testimony of the eyewitness was incredible as a matter of law is unpreserved for appellate review because his attorney did not make that argument before the trial court (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Ings, 248 AD2d 485). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish beyond a reasonable doubt that the defendant committed murder in the second degree and rape in the first degree. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
There is no merit to the defendant’s claim that he was denied the meaningful representation of counsel (see, People v Benevento, 91 NY2d 708).
The sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.